           Case 1:21-cv-00426-JHR Document 7 Filed 05/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

KYLE SANDAU, MARK DOTY and
REBECCA KAISER,

               Plaintiffs,

v.                                                                  No. 1:21-cv-00426-JHR

ZOE FENN OLD, Personal Representative of
the Estate of Forrest Burke Fenn, deceased,
SAN LAZARO HOLDING COMPANY LLC,
WILLIAM BRADLEY SATHER,
COLLECTED WORKS BOOKSTORE
AND COFFEEHOUSE, and
JONATHAN KENNETH STUEF,

               Defendants.

 ORDER GRANTING EXTENSION OF TIME TO FILE AN AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiffs' Motion for More Time to

File Amended Complaint, Doc. 6, filed May 12, 2021.

       Plaintiffs seek an additional 21 days, until June 17, 2021, to file an amended complaint due

to the passing of the father of Plaintiffs Sandau and Kaiser and the travel, funeral services, and

other matters relating to the passing of their father.

       IT IS ORDERED that Motion for More Time to File Amended Complaint, Doc. 6, filed

May 12, 2021, is GRANTED. Plaintiffs' amended complaint is due on June 17, 2021.



                                               _____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
